EXHIBIT (e)(1)(b) SCHEDULE A EATON VANCE SPECIAL INVESTMENT TRUST DISTRIBUTION AGREEMENT August 9, 2010 I. Funds sold prior to June 23, 1997 Agreement Name of Fund Prior Agreements for Class B and/or Class C Assets Class B Sales Commission Payable under Section 5(c) Eaton Vance Emerging Markets Fund Class B: March 24, 1994/November 1, 1996 5.00% Eaton Vance Greater India Fund Class B: March 24, 1994/November 1, 1996 5.00% Eaton Vance Balanced Fund * Class B: October 28, 1993/August 1, 1995/November 1, 1996 Class C: October 28, 1993/January 27, 1995/August 1, 5.00% 1995/November 1, 1996 Eaton Vance Special Equities Fund Class B: August 1, 1994/August 1, 1995/November 1, 1996 Class C: August 1, 1994/January 27, 1995/August 1, 5.00% 1995/November 1, 1996 Eaton Vance Large-Cap Value Fund * Class B: August 1, 1994/August 1, 1995/November 1, 1996 Class C: August 1, 1994/January 27, 1995/August 1, 5.00% 1995/November 1, 1996 Eaton Vance Dividend Builder Fund * Class B: October 28, 1993/August 1, 1995/November 1, 1996 Class C: October 28, 1993/January 27, 1995/August 1, 5.00% 1995/November 1, 1996 Eaton Vance Small-Cap Fund N/A 6.25% * These funds are successors in operations to funds which were reorganized, effective August 1, 1995, and the outstanding uncovered distribution charges of the predecessor funds were assumed by the above funds. II. Funds sold since June 23, 1997 Prior Agreements Relating to Name of Fund Adopting this Agreement Class B and/or Class C Assets Eaton Vance Institutional Short Term Treasury Fund N/A Eaton Vance Institutional Emerging Markets Fund N/A Eaton Vance Small-Cap Value Fund N/A Eaton Vance Large-Cap Core Fund N/A Eaton Vance Institutional Short Term Income Fund N/A Eaton Vance Short Term Real Return Fund N/A Eaton Vance Commodity Strategy Fund N/A Eaton Vance Tax-Advantaged Bond Strategy Real Return Fund N/A Eaton Vance Option Absolute Return Strategy Fund N/A
